BLATCHFORD, District Judge.
The bankrupt having stated that he does not own the house he lives in, questions 1, 2, 3, 4, 11 and 12 are irrelevant. Question 5 is irrelevant, unless the bankrupt owns the furniture and fixtures named in it. Questions 6 and 7 are irrelevant, unless the bankrupt owns or has kept the horses and carriage referred to. Questions 8, 9, 10, and 13 on their face relate to property which is not the property of the bankrupt, and are, therefore, irrelevant. The clerk will certify this decision to the register, Isaac Dayton, Esq.